Citation Nr: 0524776	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-14 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi



THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of chondromalacia of the left knee, currently 
evaluated as twenty (20) percent disabling.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, denied an 
increased evaluation for chondromalacia of the left knee.  
Appeal to the Board was perfected on this issue, and on 
entitlement to a compensable rating for right upper quadrant 
lipoma.  On appeal, in April 2004, the Board granted a 10 
percent rating for right upper quadrant lipoma, but remanded 
the left knee disability claim for further evidentiary 
development.  The veteran has not communicated 
dissatisfaction with the Board's April 2004 decision as to 
the right upper lipoma, or with respect to the effective date 
assigned by the RO for this disability in its June 2004 
rating decision.  As for the left knee disability, the remand 
directives have been completed and this matter is again 
before the Board for appellate review.

Consistent with the veteran's multiple requests, three RO 
hearings before a  Decision Review Officer (DRO) were 
scheduled to be held in 2003.  The veteran cancelled all 
three hearings.  He also requested an in-person hearing 
before a Veterans Law Judge of the Board, sitting at the RO 
("Travel Board" hearing).  The Travel Board hearing was 
scheduled to be held in January 2004.  The veteran was given 
reasonable advance notice of the hearing, but failed to 
appear; he did not communicate any reason why he did not or 
could not appear for this hearing.  Based upon the foregoing, 
the Board finds that VA has provided adequate hearing 
opportunity with respect to this claim.
   

FINDINGS OF FACT

1.  Chondromalacia of the left knee is manifested by no more 
than "moderate" recurrent subluxation or lateral 
instability consistent with criteria for a 20 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004), as 
recent medical evidence does not show objective findings of 
subluxation or lateral instability.

2.  Chondromalacia of the left knee is not manifested by 
ankylosis; removal or dislocation of semilunar cartilage; 
impairment of tibia or fibula; genu recurvatum; or 
osteoarthritis shown by X-ray.

3.  Chondromalacia of the left knee is manifested by 
subjective complaints primarily of knee pain and fatigue, 
particularly on movement; objectively, functional limitation 
contemplated by DeLuca is not shown by adequate pathology. 

4.  Flexion of the left knee is to 110 to 140 degrees; 
extension is full, and to zero degree.  

5.  The veteran has a well-healed, nontender lateral 
parapatellar scar, apparently resulting from the in-service 
injury upon which service connection is based; it is not 
shown to be symptomatic.  


CONCLUSION OF LAW

The criteria for an increased evaluation for chondromalacia 
of the left knee, higher than the 20 percent now in effect, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2004); 
Esteban v. Brown, 6 Vet. App. 259 (1994); DeLuca v. Brown, 8 
Vet. App. 202 (1995); VAOPGCPREC 23-97 and VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - Left Knee Disability 

Service connection has been in effect for the left knee 
disability since August 1972.  See December 1972 rating 
decision granting service connection for residuals of 
chondromalacia of the left knee.  In cases such as this, 
where appeal stems not from an initial rating assigned 
coincident to the grant of service connection of a 
disability, the primary concern for the Board is the current 
state or extent of the disability, consistent with Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (The present level of 
disability is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.).  
Accordingly, while the Board considers all evidence of record 
pertinent to the left knee consistent with general provisions 
requiring it to consider the whole recorded history (see 
38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)), the main focus must necessarily be on 
evidence pertaining to left knee symptoms and manifestations 
dated near and after October 2001, when the veteran filed the 
most recent increased rating claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

Musculoskeletal disability, such as the knee disability at 
issue here, is primarily the inability to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. § 
4.40 (2004).  Evaluation of joint disabilities rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

As explained in detail below, the Board concludes that the 
evidence does not support an assignment of higher, or 
separate, rating(s) for service-connected left knee 
disability residuals, higher than the 20 percent rating 
currently in effect.  

The veteran's left knee disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  This Code, concerning other impairment of the 
knee, recurrent subluxation or lateral instability, provides 
ratings of 10, 20, and 30 percent for slight, moderate, and 
severe disability, respectively.  The evidence, namely the 
November 2001 and April 2005 VA compensation and pension 
examination (C&P) reports, does not indicate objective 
findings of recurrent subluxation or lateral instability of 
the left knee.  More specifically, the former report provides 
that the left knee is stable medially, laterally, anteriorly, 
and posteriorly.  The latter report states that various tests 
(anterior and posterior drawer; Lachman's) yielded negative 
findings for instability or subluxation.  Consequently, a 
higher disability evaluation is not supported under 
Diagnostic Code 5257.

Other Diagnostic Codes evaluating knee disability are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 
(2004).  Most of these are clearly not applicable to the 
veteran's knee disability: 5256 (ankylosis); 5258 (semilunar 
cartilage, disclocated; with frequent locking, pain, effusion 
into the joint); 5259 (cartilage, semilunar, removal of, 
symptomatic); 5262 (impairment of tibia and fibula); and 5263 
(genu recurvatum).  The medical evidence simply does not show 
that the veteran has service-connected genu recurvatum or 
impairment of the tibia or fibula.  He has not had surgery to 
remove the semilunar cartilage; nor has the cartilage been 
described as dislocated or otherwise symptomatic.  And, as 
documented in both C&P reports obtained during the appeal 
period, the veteran had motion in the left knee joint; as 
such, there is no ankylosis.

Given the above, the Board has considered whether the two 
remaining Diagnostic Codes in 38 C.F.R. § 4.71a pertaining to 
knee impairment - 5260 and 5261, which assign various ratings 
depending on the extent of limited flexion and extension, 
respectively, of the knee - apply here.  Diagnostic Code 5260 
provides ratings for limitation of flexion of 0 percent to 60 
degrees; 10 percent to 45 degrees; 20 percent to 30 degrees; 
and 30 percent to 15 degrees.  Diagnostic Code 5261 provides 
ratings for limitation of extension of 0 percent to 5 
degrees; 10 percent to 10 degrees; 20 percent to 15 degrees; 
30 percent to 20 degrees; 40 percent to 30 degrees; and 50 
percent to 45 degrees.  Normal range of motion of the knee is 
flexion to 0 degree and extension to 140 degrees.  See 38 
C.F.R. § 4.71a, Plate II illustrations.  

The C&P examination reports obtained during the appeal 
document flexion to 110 degrees (with pain) and extension to 
zero degree (November 2001 C&P report); and flexion to 140 
degrees, without complaint of pain even with repetitive 
motion, and "full" extension (April 2005 C&P report).  
Thus, it is evident the veteran has full, normal extension, 
but has had slightly limited flexion a few years ago.  None 
of these findings, including the 110 degrees for flexion 
found in 2001, would support a separate compensable 
evaluation based upon limited flexion or extension under 
Diagnostic Code 5260 or 5261. 

With respect to X-ray evidence of arthritis, under VA General 
Counsel opinions VAOPGCPREC 23-97 and VAOPGCPREC 9-98, when a 
claimant has a disability rating under Diagnostic Code 5257 
and there is X-ray evidence of arthritis, but a compensable 
rating for limitation of motion is not assigned under 
Diagnostic Code 5260 or 5261, a separate rating could be 
assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis) or 5010 (traumatic arthritis, rated 
under 5003 criteria).



Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the U.S. Court 
of Appeals for Veterans Claims noted that Diagnostic Code 
5003 and 38 C.F.R. § 4.59 deem painful a motion of a major 
joint or group of minor joints caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  

In this case, X-rays of the left knee taken in November 2001 
revealed small osteophytes in the left patella.  X-rays taken 
in April 2005 revealed slightly narrower articular cartilage 
in the medial compartment as compared to the lateral, but the 
examiner stated that this finding is "well within the range 
of normal."  Also noted was lack of subchondral sclerosis, 
osteophytes, or loose bodies.  There is no diagnosis of 
arthritic or degenerative changes in the left knee; on the 
contrary, the examiner said in his April 2005 C&P report: 
"This is an unusually good result . . . [the veteran] has no 
. . . osteoarthritis in the left knee at this time."  Thus, 
with no X-ray evidence of arthritic knee joint, a separate 
rating for arthritis is not warranted even though the Board 
found, above, that a schedular rating is not warranted for 
limited flexion or extension consistent with Diagnostic Codes 
5260 and 5261, and the veteran's current rating is assigned 
under Diagnostic Code 5257.

Finally, the Board will also consider whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  C&P findings resulting from a 
full clinical evaluation in November 2001 and in April 2005 
document the veteran's subjective complaints primarily of 
knee pain and fatigue, particularly after repetitive movement 
like walking, stooping, or climbing.  Again, functional loss 
due to pain, consistent with DeLuca, must be supported by 
adequate pathology and evidenced by the visible behavior of a 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Objective findings documented in the April 2005 C&P report 
include a doctor's determination that the veteran does have 
some atrophy of the vastus medialis muscle on the left leg, 
which could contribute to "some weakness and fatigability."  
However, the doctor also said, again, "This is an unusually 
good result"; the veteran has neither retropatellar 
crepitation nor osteoarthritis; and that the veteran has "no 
incoordination or loss of motion due to [muscle atrophy]."  
The examiner stated he could not estimate DeLuca functional 
limitations without "resorting to pure speculation."  

Based upon these findings, the Board does not find sufficient 
basis to increase the rating to 30 percent under Diagnostic 
Code 5257.  It is noted that, under this Code, a 30 percent 
is the highest permissible and is reserved for severe knee 
disability, marked by recurrent subluxation and/or lateral 
instability.  This claim does not present a disability 
picture due to a left knee disability that is "severe."  
Manifestation of functional limitations contemplated by 
DeLuca is not shown by adequate objective findings or 
pathology; the veteran has no osteoarthritis in the knee that 
would cause additional pain and decrease functional ability.  
He also does not meet criteria for a higher rating under 
other Codes, as explained above.       

Finally, the Board also has considered other provisions of 38 
C.F.R. Part 4,  whether or not raised by the veteran and/or 
his representative, consistent with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Doing so, particularly with respect to 
scarring, would be in keeping with Esteban v. Brown, 6 Vet. 
App. 259 (1994) (Impairments associated with a veteran's 
service-connected disability may be rated separately unless 
they constitute the same disability or same manifestation.).  
The April 2005 C&P examination report notes that veteran has 
a lateral parapatellar scar, apparently resulting from the 
in-service incident when he fell out of a truck during basic 
training and injured the left knee.  The scar, however, is 
described as 
well-healed and nontender; the veteran himself does not 
report symptoms specific to the scar itself (like pain in, or 
tenderness of, the skin of the scar).  Thus, no separate 
Esteban evaluation is warranted for scar residuals.     

Extraschedular Evaluation

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical, with respect to the left knee 
disability.  The veteran himself does not maintain that his 
employability is completely or so nearly impeded or precluded 
due specifically to left knee symptoms, nor is there evidence 
that such symptoms were so severe as to require 
hospitalization or confinement during the pertinent time 
period.  On the contrary, the record indicates that the 
veteran is receiving Social Security Administration (SSA) 
disability benefits based solely upon 
nonservice-connected coronary artery disease, not based upon 
the knee disability.  Also, again, C&P examination findings 
do not disclose functional disability that could preclude 
gainful employment.  Also, the Board has carefully reviewed 
VA outpatient medical records, and they primarily concern 
coronary artery disease, and not treatment for the service-
connected left knee disability.  Accordingly, the Board finds 
that referral for assignment of an extraschedular evaluation 
is not warranted.  38 C.F.R. § 3.321 (2004).

As the preponderance of the evidence is against the 
assignment of an increased (or separate, additional) 
evaluation for the left knee disability and extraschedular 
evaluation, the Board does not apply the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2004).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a January 2002 letter sent in 
advance of the rating decision from which this appeal arises, 
the RO notified the veteran that a higher rating for a 
service-connected disability requires evidence showing, 
basically, that the disability has worsened.  The criteria 
for rating knee disabilities were communicated to him through 
the Statement of the Case (SOC).  The VCAA letter also 
explained that, if the veteran provides information about the 
sources of evidence or information pertinent to the claim, to 
include medical and employment records and documents from 
other federal agencies, then VA would make reasonable efforts 
to obtain the records from the sources identified.  

In May 2004, the VA Appeals Management Center (AMC) sent the 
veteran a letter with more details on the status of 
evidentiary development in the claim.  This letter explained, 
again, that the veteran should tell VA about any relevant 
records, including those in the custody of other federal 
agencies, state or local governments, private doctors, or 
employers, and that VA would then help him obtain the records 
from these entities, but that, ultimately, he is responsible 
for substantiating his claim, even though the law requires VA 
assistance in claim substantiation.  

As for the "fourth element," the SOC and Supplemental SOCs 
(SSOCs) dated in November 2003 and June 2005 cited 38 C.F.R. 
§ 3.159, which includes a provision that VA must inquire 
whether the veteran has any evidence in his possession 
pertinent to the claim.  Also, the AMC's letter explicitly 
asked the veteran to provide VA with any additional evidence 
in his possession pertaining to his claim.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, SSOCs, and two duty-to-assist 
notices, as well as the rating action, why a rating higher 
than that already in effect is not warranted.  He was told 
about his and VA's respective claim development 
responsibilities in the VCAA letters, and was on notice that 
he himself has claim substantiation responsibility so long as 
the rating action remains unfavorable.  
 
The Board acknowledges that VCAA notification arguably was 
not accomplished as to the fourth element before the issuance 
of the 2002 rating decision giving rise to this appeal.  The 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
agency of original jurisdiction (AOJ) decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized in Pelegrini that a case-by-case evaluation 
might be warranted at times.

Here, it is pertinent that the veteran has not claimed that 
VA failed to comply with VCAA notice requirements, or that he 
has any evidence in his possession required for full and fair 
adjudication of this claim, even though the June 2005 cover 
letter to the most recent SSOC (sent well after full notice 
as to all four elements had been given) explicitly informed 
the veteran of his right to respond within 60 days with 
comments about his case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Neither the veteran nor his accredited 
representative submitted any new evidence or information, or 
informed VA that there exists other pertinent evidence for 
which the veteran requires additional development assistance.  
During the appeal period, which included an additional time 
period before Board adjudication as a result of its April 
2004 remand order, the veteran had ample time within which to 
ask for assistance in obtaining missing evidence or supply 
additional evidence on his own.  He was provided numerous 
opportunities to testify before a DRO or a Veterans Law Judge 
and provide lay or medical evidence, or identify to either a 
DRO or a Board member sources of missing evidence.  He did 
not exercise this right.  Thus, the Board finds no notice 
defect or material prejudice arising from the timing, or even 
the substantive content, of the VCAA notice in this case.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes two C&P examination reports providing 
contemporaneous findings appropriate to this Francisco claim.  
Again, the veteran did not report the existence of additional 
pertinent records despite appropriate notification during the 
appeal period that he may do so.  The Board acknowledges that 
the veteran reported to the C&P examiner in April 2005 that 
he is receiving SSA disability compensation benefits based 
upon nonservice-connected coronary artery disease, and not 
the knee disability.  Thus, obtaining SSA records would not 
add evidence material to the claim.  Also, the Board has 
considered all VA outpatient medical care records, and they 
primarily concern treatment for heart problems and other 
illnesses unrelated to the matter on appeal, and not 
treatment for the left knee.   

Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.  There is no basis to find 
that further evidentiary development is warranted, or that 
adjudication of this case now would be premature due to 
missing evidence.    


ORDER

An increased disability evaluation for residuals of 
chondromalacia of the left knee, currently evaluated as 20 
percent disabling, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


